Citation Nr: 1739190	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-20 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to March 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2015.  A transcript of that hearing is associated with the claims file.



FINDINGS OF FACT

1.  The Veteran does not have a verified PTSD stressor related to his military service.

2.  The Veteran's current bipolar disorder, depression, and anxiety are not shown by the medical evidence of record to be related to his military service.



CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304(f) (2016). 

2.  Depression and a mood disorder were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Letters dated in September 2011 and November 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 377-78 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, service personnel records, VA medical treatment records, identified private treatment records, and Social Security Administration (SSA) records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159; Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  Additionally, RO afforded the Veteran a VA psychiatric examination in January 2016.  Although the Veteran reported for the examination, review of the examination report reflects that he decided not to proceed with the examination, finding it to be "a waste of time."  The examiner reported that the Veteran's stated that his "mental health symptoms were most likely related to 'being molested as a kid and being bipolar.'"  The Board notes that the duty to assist a claimant is not a one-way street, and in the instant case, the Veteran failed to cooperate to the full extent in the development of his claim.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  "If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Id.  In light of the Veteran's statements during the January 2016 VA examination, the Board concludes that there is no further duty to provide a VA examination or medical opinion.  Accordingly, the claim will be decided based on the evidence of record.  38 C.F.R. §§ 3.655(a)-(b) (2016).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  During the Veteran's Board hearing, the Veteran was assisted at the hearing by an accredited representative.  The representative and the Veterans Law Judge (VLJ) solicited information regarding any outstanding evidence pertinent to the claim on appeal.  The hearing focused on the evidence necessary to substantiate the Veteran's claim.  No pertinent evidence that might have been overlooked and that might substantiate the claim decided herein was identified by the Veteran or the representative.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  Accordingly, any error in notice or assistance by the VLJ at the May 2015 Board hearing constitutes harmless error.

Finally, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).  A diagnosis of a mental disorder, including PTSD, must conform to the criteria of Diagnostic and Statistical Manual of Mental Disorders.  38 C.F.R. § 4.125. 

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(f)(1). 

Furthermore, if the Veteran did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the Veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  See Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996); Fossie v. West, 12 Vet. App. 1, 6 (1998). 

The criteria for verifying in-service stressors were amended, effective July 13, 2010.  The amendment states that:

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38 C.F.R. § 3.304(f)(3) (2016).

In various lay statements and during his May 2015 testimony before the Board, the Veteran described one in-service stressor.  He alleges that, during service, he was riding as a passenger in a truck when the driver lost control and flipped the truck.  He explained that the driver had been drinking and using marijuana, and lost the convoy prior to flipping the truck.  

After thorough consideration of the evidence of record, the Board concludes that service connection is not warranted for a psychiatric disability, to include PTSD.

The objective evidence of record does not show, and the Veteran has not alleged, that he engaged in combat with the enemy.  The Veteran's service personnel records give no evidence of participation in combat.  A review of his report of separation, Form DD 214, reveals that he was awarded the Humanitarian Service Medal and the Army Service Ribbon.  No decorations, medals, badges, or commendations confirming the Veteran's participation in combat were indicated. 

As the Veteran is not objectively shown to have participated in combat, the Veteran's assertions of service stressors are not sufficient to establish their occurrence.  Rather, a service stressor must be established by official service records or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie, 12 Vet. App. 1; Cohen, 10 Vet. App. at 128; Doran v. Brown, 6 Vet. App. 283, 286 (1993).  In considering whether there is credible supporting evidence that the claimed in-service stressor occurred, the Board must assess the credibility and weight of all the evidence, including the medical evidence. 

Additionally, the Veteran's reported stressor is not related to his fear of hostile military or terrorist activity; therefore, the Veteran's stressor must be corroborated by the evidence of record.  38 C.F.R. § 3.304(f)(3).

The Veteran's service treatment records are negative for any diagnoses of or treatment for any psychiatric disorders.  Additionally, neither the service treatment records nor the service personnel records corroborate the Veteran's reported stressor.  All attempts to corroborate the Veteran's presence at the occurrence of his reported stressor have been unsuccessful.  In that regard, the RO contacted the U.S. Army Crime Records Center in an attempt to verify the Veteran's reported stressor.  Unfortunately, a July 2012 response stated that there were no records.  Ultimately, there is no evidence of record sufficient to corroborate the Veteran's reported stressor.  The only evidence in the claims file that the Veteran was involved in a motor vehicle accident in which the truck that he was riding in flipped over are the Veteran's own statements.  As additional corroborating evidence is necessary to establish the occurrence of the Veteran's stressor, and there is no such corroborating evidence of record, the Board may not concede the occurrence of the Veteran's reported stressor.

As noted above, in order to establish service connection for PTSD, there must be evidence of a valid medical diagnosis of PTSD under DSM-5, as well as link between current PTSD and a corroborated in-service stressor.  See 38 C.F.R. § 3.304(f).  In the absence of evidence corroborating the Veteran's reported in-service stressor, entitlement to service connection for PTSD is not warranted. 

The Board finds that the evidence of record also does not support entitlement to service connection for depression or bipolar disorder.  Current diagnosis of depression and bipolar disorder are of record.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation). 

However, there is no objective evidence of in-service incurrence of a psychiatric disorder.  The Veteran's service treatment records are negative for any complaints, diagnoses, or treatment for a psychiatric disorder.  Although a separation examination is not in the Veteran's claims file, an entrance examination for the U.S. National Guard conducted in May 1983, two months after the Veteran's separation from service, reflects that his psychiatric status was normal.  Moreover, in a report of medical history, completed at that time, the Veteran denied a history of frequent trouble sleeping; depression or excessive worry; loss of memory or amnesia; nervous trouble of any sort; and periods of unconsciousness.  

Additionally, there is no competent and credible evidence of record showing a nexus between the Veteran's current psychiatric disabilities and his military service.  There is no medical evidence of record linking any of the Veteran's currently diagnosed psychiatric disorders to service or to any incident of service.  Further, the first objective medical evidence of a psychiatric disorder shown in the record was in a private treatment record dated in January 1993, approximately 10 years after service discharge.  See Mense v. Derwinski, 1 Vet. App. 354 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  The January 1993 private treatment record notes the Veteran's complaints of irritability.  Private treatment records and VA treatment records since January 1993 report continued complaints of irritability as well as reports of anxiety, depression, dysthymia, mood disorder, bipolar disorder, and manic syndrome.  None of this evidence suggests a link between the Veteran's psychiatric symptoms and his active duty service.

The Board acknowledges the Veteran's lay statements that his psychiatric disorder is related to a distressing experience during service.  The Veteran has not been shown to have the experience, training, or education necessary to make an etiological opinion on the claimed disability.  Although lay persons are competent to provide opinions on some medical issues, a lay person is not competent to provide a probative opinion as to the specific issue in this case in light of the education and training necessary to make a finding with regard to the complexities of acquired psychiatric disabilities.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377, n.4 (Fed. Cir. 2007). 

The probative evidence does not support a finding that it is as likely as not that the Veteran has an acquired psychiatric disability that is causally related to, or aggravated by, his active duty service.  Accordingly, service connection is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as discussed above, the preponderance of the evidence is against the Veteran's claim, doctrine is not for application.  See 38 U.S.C.A. § 5107(b) (West 2014);Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, depression, and bipolar disorder, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


